Citation Nr: 1638724	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation based on a claim under 38 U.S.C.A § 1151 for additional disability, loss of sight, in the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified before the undersigned in a November 2013 video-conference hearing.  A hearing transcript was associated with the claims file and reviewed.


FINDINGS OF FACT

The evidence does not show any additional disability from the delay in surgery for cataracts from August to September 2011.


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional disability under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In June 2012, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The notice was provided prior to adjudication of his claims and explained the criteria for claims based on Section 1151.  No additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified and available medical records have been obtained and considered.  VA provided a medical opinion for the Veteran's 1151 claim in May 2015.  There is no indication or assertion that the opinion was inadequate.  To the contrary, the examiner provided a thorough opinion, discussed all pertinent evidence, and gave detailed rationale explaining why there was no additional disability.  Following the remand directives, the AOJ obtained the 2015 medical opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. 1151 Analysis

The Veteran asserts that the VA treated him unfairly when they made him travel for cataract surgery, canceled the surgery, and then would not pay for his treatment at a local facility or his travel expenses to the VA hospital.  However, it must be noted that any issue relating to reimbursement of medical expenses is not before the Board on appeal.  The May 2012 letter from the Veteran's congressman also explains that VA would not pay for treatment at a private facility.  At the Board hearing, the Veteran's representative asserted that the Veteran's right eye condition grew worse because of the delay in the surgery after the canceled appointment.  The Board addresses that contention below.

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA. 38 C.F.R. § 3.361(c), (d). This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran. 38 C.F.R. § 3.361(d)(1). Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable. 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Veteran is competent to provide evidence of symptoms and experiences observable by his senses; however, he is not competent to determine the cause of the vision loss or discuss the medical standard of care, as this requires specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board also finds the Veteran credible, as his statements have been detailed and consistent. 

For the reasons explained below, the Board finds that the criteria for compensation based on 38 U.S.C.A. § 1151 have not been met.  See 38 C.F.R. § 3.361.

In statements to VA, the Veteran explained that he began receiving treatment for his eyes at VA and was referred to Fargo and Minneapolis for glaucoma surgery but could not afford to travel to those locations.  He requested travel pay and was denied by VA.  See February 2012 statement.  He then started seeing a provider closer to his home who told him that he needed cataract surgery.  Id.  VA would not pay for the cataract surgery to be done with this provider and instead required that the Veteran to go to a VA hospital to have the surgery.  Id.  When the Veteran showed up for the surgery in August 2011, he reported that they did not have him on the schedule and also found an infection.  See Board hearing.  VA treatment records show that the Veteran was scheduled for the surgery on August 31, 2011, but he did not have the surgery that day.  The congressman's letter notes that the director of the VA facility apologized for the inconvenience to the Veteran and reported that they were changing the pre-operative procedures.  The Veteran's statements and September 2011 private records show that he went to a private facility to have the cataracts removed from his right eye.  The Veteran currently has no vision in his right eye.  See VA treatment records.  

The Board requested a medical opinion as to whether the delay in cataract surgery caused additional disability to the Veteran's right eye.  The May 2015 examiner reviewed the record and opined that the loss of vision in the Veteran's right eye was due to the progression of his glaucoma and not due to the delay in surgery for cataracts.  The examiner explained that the treatment leading to the scheduled cataract surgery was very competent and the Veteran already had end-stage, advanced glaucoma with 95 percent obstruction and a guarded prognosis.  The examiner further explained that the cataract surgery that was scheduled would not have had a significant impact on the Veteran's vision because by then, his optic nerve had minimal functioning.  It would not have given him the vision that he lost through significant glaucomatous progression.  See May 2015 opinion.  Treatment records prior to August 2011 show multiple notations of advanced and end-stage glaucoma, which is consistent with the examiner's opinion.  See VA treatment records 2007-2011.  There is no medical evidence suggesting that VA's services or delay in services caused additional disability in the Veteran's right eye.  Neither the Veteran nor the Board is competent to make such a determination without medical training.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

The Board understands the Veteran's frustration with the canceled appointment for cataract surgery and VA not providing funds for travel or private local care.  However, because the evidence does not show additional disability in the right eye, compensation based on section 1151 cannot be granted.  See  38 U.S.C.A § 1151.  


ORDER

Compensation for loss of vision in the right eye under 38 U.S.C.A § 1151 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


